 SCHILL STEEL PRODUCTS, INC.69Schill Steel Products,Inc.andUnited Steelworkers of America,AFL-CIO.Cases Nos. 25-CA-1498 and 25-CA-1535. August 20,1963DECISION AND ORDEROn May 27, 1963, Trial Examiner Arthur Leff issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached IntermediateReport.Thereafter, Respondent filed exceptions to the IntermediateReport and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner.1ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner.iMember Rodgers,in adopting the Trial Examiner's finding that the Respondent hadknowledge of Wilburn Brown's union interest and participation,does not rely upon thecircumstance that Respondent's plant is a small one.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges and amended charges filed by United Steelworkers of America, AFL-CIO, herein called the Union,in Case No.23-CA-1498 on September 26 and Novem-ber 5,1962,and in Case No. 23-CA-1535 on November 30 and December 4, 1962,theGeneral Counsel,on January 31, 1963,issued a consolidated complaint, sub-sequently amended, against Schill Steel Products,Inc., herein called the Respondent,alleging that the Respondent had engaged in unfair labor practices affecting commercewithin the meaning of Section 8(a)(1), (3),and (5)and Section 2(6) and (7) ofthe National Labor Relations Act, 61 Stat.136, herein called the Act.More par-ticularly,the complaint alleged in substance that the Respondent had (a)violatedSection 8(a) (1) by various independent acts of interference,restraint,and coercion; 1(b) violated Section 8(a) (1) and(3) by discharging employee Wilburn H. Brown onJune 11,1962, because of his union membership and activities,and (c)violatediThe same allegations of independent 8(a) (1) had been included'in an earlier com-plaint against the Respondent in Case No.23-CA-1445,litigated at a hearing held priorto the issuance of the instant complaint.The allegations of the earlier case were foundsupported in a Decision and Order issued by the Board on February 12, 1963(140 NLRB1164).On that basis,a motion made by the Respondent was granted to strike such8(a) (1) allegations from the complaint in the instant proceedingItwas made clear,however,that official notice would be taken of the Board's findings as reported in 140NLRB 1164 for their bearing on other allegations of the complaint here in issue.144 NLRB No. 11. 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 8(a)(1) and (5) by refusing, since September 18, 1962, to bargain withtheUnion as the duly certified exclusive representative of its employees in anappropriate bargaining unit, and also by unilaterally changing wage rates in the afore-said bargaining unit on February 16 and March 6, 1962. The amended complaintfurther alleged that a strike of the Respondent's employees, which began on March 11,1962, was caused by the aforesaid unfair labor practices. In its duly filed answer,the Respondent denied generally the commission of the alleged unfair labor practices,and with specific reference to the 8(a)(5) allegations, averred affirmatively theinvalidity of the Board's certification referred to in the complaint.A hearing, atwhich all parties were represented by counsel, was held before Trial Examiner ArthurLeff at Houston, Texas, on April 16 and 17, 1963. Briefs were filed by the GeneralCounsel and the Respondent on May 8, 1963.Upon the entire record in the case, and from my observation of the witness, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Respondent, a Texas corporation with its principal office and warehouse atHouston, Texas, and with branch warehouses at Dallas and Odessa, Texas, and atTulsa, Oklahoma, is engaged in business as a steel and metal products distributor.The Respondent's interstate sales and purchases each exceed $50,000 in value perannum. The Respondent admits that it is engaged in commerce within the meaningof the Act.IT.THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America,AFL-CIO,isa labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundThis case mustin a sensebe considered as a supplement and in a sense a sequelto a previous unfair labor practice proceeding involving the same Respondent.litigated before the Board as Case No. 23-CA-1445.Trial Examiner Phil Saundersissued an Intermediate Report in that case on November 28, 1962, and the Board, onFebruary 12, 1963, issued its Decision and Order-reported in 140 NLRB 1164-adopting the Trial Examiner's findings, conclusions, and recommendations, of which,as announced at the hearing, official noticeishere taken.The unfair labor practice allegations in Case No. 23-CA-1445 covered the periodgenerally from May 1 to August 27, 1962. They involved the identical acts ofindependent interference, restraint, and coercion that were originally realleged inthe complaint in the instant proceeding, but were thereafter stricken on motion ofthe Respondent on the ground that they had already been litigated and ruled uponby the Board, and, in addition, an allegation that the Respondent had unlawfullydischarged employee Columbus Caldwell on June 13, 1962, because of his unionmembership and activities.Caldwell's discharge was the only 8(a) (3) violation thatwas charged, alleged, and litigated in the priorcase, the charge relating to WilburnH. Brown, the alleged discriminatee in the instant case, not having been filed untilNovember 30, 1962. The Boardin itsDecision and Order in Case No. 23-CA-1445,found the unfair labor practiceallegationsof the complaintsustainedby the proof.Reference is made to the Board's findings in the earlier case.As more fully appearstherefrom, the Union instituted an organizational campaign among the Respondent'semployees at its Houston plant in early May 1962, thereafter held various organiza-tional meetings, and filed a petition with the Board for certification on May 21, 1962.An election was held by the Board on August 23, 1962. In the intervening period.the Respondent, through its managerial and supervisory employees, unmistakablydisclosed its strong opposition and hostility to the Union, engaging, as the Boardfound, in various unfair labor practices that were calculated to restrain and coerceemployees in the exercise of their self-organizational rights.Among other things, theRespondent (a) interrogated employees concerning their union sympathies andactivities, (b) promised wage and other benefits if the employees voted against theUnion, (c) threatened employees with the deprivation of existing benefits if the Unionwere voted in, (d) warned employees that the Union's leaders, if their identity becameknown, or those who voted for the Union, faced the danger of discharge, and (e)terminated the employment of a member of the Union's organizing committee(Caldwell) on June 13, 1962, ostensibly for other reasons, but actually because ofhis union membership and activities. SCHILL STEEL PRODUCTS, INC.71The instant case supplements Case No. 23-CA-1445 in the sense that the allegeddiscriminatory discharge of Wilburn H. Brown occurred at roughly the same time asthat of Caldwell and must be considered against the backdrop of the same unfair laborpractices as were found in the earlier case. It is a sequel to Case No. 23-CA-1445in the sense that the alleged refusal to bargain-the only other substantive issuein the instant case-brings down to date the story of the Union's thus far unsuccessfulefforts to achieve recognition.The two central issues of this case-the 8(a)(3)issue involving Brown and the 8(a) (5) issue-will be considered in the order men-tioned.The only otherissuehere present-whether the strike which began onMarch 11, 1963, was an unfair labor practice strike-has significance only in con-nection with the remedial order to be entered. It will be considered last.B. The discharge of Wilburn H. BrownWilburn H. Brown, before his discharge on June 11, 1962, had worked continuouslyfor the Respondent since November 1956. In terms of length of service, he wasthe sixth oldest of the approximately 50 nonsupervisory employees-most of themclassified as laborers-employed by the Respondent at its Houston warehouse.Brown started out as a laborer and order filler on the night shift, but after a yearwas assigned additional duties as a burner, operating as occasion called, for it theradiograph machine, also known as the electric torch. In the course of time, Brownalso became the chief order filler on the night shift until October 1961, when hewas transferred to the day shift principally to take over the duties of one HenryJohnson, who until then had performed most of the work on the radiograph machine.About the same time, Johnson was moved to a new machine, installed about thattime, commonly known as the electric eye, which did burning work of another kind.While on the night shift,Brown had received a number of wage increases.He re-ceived a further individual wage increase when he was transferred to the day shift,and still another in February 1962, less than 4 months before his discharge.Atthat time he was complimented by Plant Superintendent Terrell Sanders on his workperformance as a burner.Though Brown spent most of his time on the radiographmachine, he was also assigned other duties, including at times the supervision oftruck loading, a task normally performed by supervisors and considered a highlyresponsible function.Immediately prior to the discharge, Brown and Henry Johnson were the onlytwo employees classified as burners?There was then more than enough work forone burner on the electric eye machine alone, and Henry Johnson was working from2 to 4 hours' overtime each day. To relieve the situation, the Respondent had as-signed Henry Johnson to train Brown in the skilled operations of the electric eyemachine so that the machine might be used on two shifts with Brown operating iton the second.At the same time Brown was assigned to train a junior employee inthe operations of the radiograph machine so that the latter might be prepared totake Brown's place when Brown moved over to the night shift Johnson testifiedcredibly that Brown before his discharge was "progressing fine" in his training onthe electric eye burner.Leroy Alsobrooks was Brown's immediate supervisor during the last 6 months ofBrown's employment.Alsobrooks testified that Brown, although somewhat slowof gait, was a good steady worker, ranking in Alsobrooks' judgment among the bestfive employees in the entire warehouse.Alsobrooks further testified that while hewas over Brown, he had only one occasion to reprimand Brown or to complainabout his work or attitude.That was about 6 months before Brown's discharge,when Alsobrooks had first been made foreman.On that occasion, he had found itnecessary to have impressed upon Brown, and others as well, that employees wererequired to obey his orders.He had experienced no difficulty with Brown thereafter.Alsobrooks was no longer in the Respondent's employ at the time of the hearing,having been terminated in a reduction of force several weeks after Brown's discharge.He was, however, not only a disinterested witness, but one who by his overall testi-mony and demeanor impressed me as a forthright one. I accept his testimony.In an earlier union organizational campaign conducted about 1960, Brown hadtaken a leadership role in solicitation activities.At that time he had served on theemployee organizing committee,and had signed up, among others,Alsobrooks,then a rank-and-file employee. In the 1962 campaign, Brown was not as outstandinglyactive.However, he signed a union designation card shortly after the start of thecampaign,attended all organizational meetings,and, although not on the "organiz-ing committee"designated as such,served actively on another union committee that9This appears from a June 1, 1962, payroll record in evidence. 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad been set up to ascertain through contacts with truckdrivers and others just howmany employees the Respondenthad at its other plants.3There is undisputeddirectevidence that the Respondent's supervision,at least atits lower echelons, was aware of Brown'sinterestin the Union.Thus, as appearsboth from the Board's findings in Case No. 23-CA-1445 and from Brown's undis-puted testimony in the instant proceeding, Foreman Alsobrooks inquired of BrownsometimeinMay 1962 whether he was still the leader of the Union; 4 Alsobrooks, inaddition, interrogated Brown as to how he felt about the Union andas to the progressthe Union was making. Foreman Karl Lovett, who at the time professed a friendli-nesstoward to the Union, also spoke to Brown about the Union on a number ofoccasions.On one occasion in May, Lovett asked Brown how the employees werecoming onwith the Union, drawing from Brown the response, "Pretty goodso far."On another occasionin lateMay or early June, Lovett asked Brown whether he wason a committee for the Union. Brown replied that he was serving on the "organizingcommittee," although actually, as noted above, the committee on which he was serv-ing was not so styled.5Both Alsobrooks and Lovett also warned Brown of the consequencesof unionactivity.Alsobrooks sometime prior to Brown's discharge told Brown that the Re-spondent had had ameetingof its supervisors and thatSandershad instructed thesupervisors to ascertain, when theysaw menconversing in groups, as to whetherthemen were talking about the Union and to report to him what they learned.Alsobrooks reported Sanders as having further stated that the Company was goingto get rid of the union leaders when it discovered their identity.6Lovett-asappearsfrom Brown's undenied testimony both in this and the prior proceeding-also toldBrown that President John Schill of the Respondent was looking for the Union'sleaders and planned to discharge them when he found out who they were.Brown was discharged about 11 a.m. on Monday, June 11, 1963. The dischargewas effected by Sanders.When Brown asked why he was being let go, Sanders toldhim that it was because he had been involved in an incident the previous Thursdayin which-so Sanders said-Brown had "cursed [his] foreman, Leroy Alsobrooks."Brown denied then, as he also did at the hearing, that the specific conduct attributedto him occurred.The evidence concerning the incident on Thursday, June 7, 1962, was as follows:On that day the regular crane operator was absent, and Alsobrooks was operatingthe overheadcraneto place a steel plate on the cutting table which Brown used forhis burning work.Brown was assigned to assist Alsobrooks.One of his functionswas to direct from the ground the manner in which the steel plate was to be positionedfor placement on the cutting table. Sanders at the time was observing the craneoperation from a point in the yard some distance away.Alsobrooks experiencedsome difficulty in setting down the plate.Taking issue with some of Brown's direc-tions, he irratably shouted at Brown to shut his "damn mouth" and he (Alsobrooks)would get the plate down his own way.Up to this point, there is no dispute as towhat occurred.There is a conflict in the testimony, however, concerning Brown's reaction toAlsobrooks' shouted remark.Brown testified he told Alsobrooks "not to curse mebecause I didn't curse him," and that that was the end of the incident. Sanders'version is different.His testimony, although marked by a number of variances andinconsistencies,was broadly to the effect that Brown responded to Alsobrooks' re-mark by cursing Alsobrooks and threatening to "come up the ladder" after him,thereby precipitating a violent argument between the two that Sanders was obligedto stop.Alsobrooks-the only other witness to the incident who testified-statedthat he did not hear Brown's response; that if Brown cursed him he was not awareof it; and that there was certainly nothing about Brown's demeanor at the time thatindicated to him Brown was threatening him in any way.Alsobrooks' testimony'That information was desired by the Union to enable it to appraise its chances ofsuccess in establishing a majority on the basis of a companywide bargaining unit4 Brown replied that he was not5The findings as to Brown's conversations with Lovett are based on Brown's undisputedtestimony.Lovett, although still employed by the Respondent as a foreman and availableas a witness, was not called by the RespondenteThe Respondent did not specifically dispute in the instant proceeding that such a meet-ing was held. It is noted, however, that Sanders at the hearing in Case No 23-CA-1445(as appears from the Board's findings in that case) denied that any supervisors' meetingwas held at which union activities were discussedSanders' denial in that case was re-jected by the Trial Examiner and the Board, principally on the basis of Alsobrooks' con-trary and credited direct testimony in that case. SCHILL STEEL PRODUCTS, INC.73does not support Sanders' assertion that a "fuss" or argument resulted from the ex-change requiring Sanders' intervention.To the extent Brown's and Sanders' versions are in conflict,I credit Brown's.Forone thing, Alsobrooks' testimony, particularly with respect to what followed theexchange, corroborates Brown's account rather than Sanders'.For another, it ap-pears unlikely that Sanders who was further removed from Brown than Alsobrookscould possibly have heard what Alsobrooks credibly testified he was unable to hear.Finally, Sanders' account inherently reveals that what he says he heard was basedon speculation rather than knowledge, if indeed it was not contrived.Thus, indescribing the crane incident,Sanders initially testified,"I think [Brown]cursed[Alsobrooks]. I am sure he did." At a later point he testified, "I think he [cursed].I couldn't swear he did." Still later, he testified that he fired Brown "for him cursingat Leroy for letting the plate down the way he did." But in the prior proceeding inCase No. 23-CA-1445, Sanders testified oppositely, "I didn't hear [Brown] cuss atLeroy Alsobrooks."In any event, I am satisfied that Sanders did not at the time regard the craneincident flareup,such as it was, as of any particular moment. Brown testified thatSanders said nothing to him about it at the time. Brown's testimony in that respect,as earlier noted, is substantially corroborated by Alsobrooks' account. It is credited?Sanders made no mention of the crane incident to Brown during the balance ofthat Thursday, nor on Friday, nor on Saturday when Brown was called upon towork overtime.Not long before Brown's discharge, however, probably on the very morning ofthe discharge, Sanders did bring up the incident in a conversation with Alsobrooks.Sanders asked Alsobrooks whether Brown had cursed him.When Alsobrooksreplied that so far as he knew Brown had not, Sanders asked whether Alsobrookshad anythingelse againstBrown.Alsobrooks said he did not.As appears fromAlsobrooks' credited testimony, Sanders then told Alsobrooks "he had to let [Brown]go."Sanders then went on to say that he wanted Alsobrooks "to make [Brown]mad so he would have a reason to fire him " 8Defending the discharge, the Respondent at the hearing did not confine itself tothe reason given Brown, although Sanders while testifying did state that "the craneoperation was the main reason."The Respondent's basic contention now is thatBrown was discharged as part of an economic reduction in force.According tothe Respondent, Brown was selected for release not only because of the assertedcrane incident, but also because he was generally an undesirable employee, morespecifically-so it says-because he was continually insubordinate to Alsobrooksand was besides a "lazy, shiftless worker."The General Counsel in turn takes issue with the Respondent's claim that Brown'sdischarge was an outgrowth of an economic reduction in force, disputes in anyevent the bona fides of the reasons the Respondent now advances for Brown'sselection, and insists that in truth it was the Respondent's antipathy to the Unionand Brown's interest therein that powered its discharge decision.Apropos of its economic defense, the Respondent adduced testimony from itspresident, John Schill, and its plant superintendent, Terrell Sanders, to the followinggeneral effect: In May, Schill learned at a Steel Service Institute meeting he attendedthat the Respondent's handling costs per ton were higher than that being experiencedby its competitors in the steel warehousing industry.A subsequent trip he madeto visit other warehouses in the same industry confirmed his feeling that the Re-spondent was conducting its operations less efficiently than its competitors.Then,in early June, Schill received a quarterlyearningsreport from the Respondent'scomptroller, reflecting that for the 9-month period ending May 31, 1962, the Respond-ent had operated at a deficit of some $17,000.9 The foregoing circumstances led the9 On that same point, as on others, Sanders' testimony was both vague and replete withinconsistencies.He testified at one place that he spoke to both Brown and Alsobrooksand made them stop their argument ; at another place that he spoke only to Brown, repri-manding him.when asked what he said to Brawn when he assertedly reprimanded him,Sanders testified,"I told him to go ahead and letthe platedown and getit over with "8 Sanders denied making the last-quoted remark.His denial is not credited9 The General Counsel questioned at the hearing, as he does also in his brief, the re-liability of the comptroller's reportHe points out that it was prepared on a differentbasis than the certified annual reports that are prepared by the Respondent's outsideauditors and excluded certain items which,if included,would, according to the GeneralCounsel,have shown a different result.The General Counsel also points out that thecertified auditors'report for the entire fiscal year,including the last 3 months, can beread as showing a substantial profit comparable to the Respondent's profits in earlier 74DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent to institute a program to cut costs and expenses in its warehouse andotherwise to improve efficiency in its warehouse operations in an effort to bringits tonnage-cost ratio in line with that of its competitors.At first the Respondentsought to achieve that end by economies in nonlabor costs, but, when that provedinsufficient, Schill finally instructed Sanders to effect a reduction in force by screeningout inefficient personnel.Schill's testimony is contradictory as to the number hesuggested be dropped.At one point he testified he did not suggest any specificnumber, leaving it entirely to Sanders; at another, that he suggested "about fouror five, maybe six."I do not doubt that the Respondent did decide sometime around that period toeconomize on plant costs.But I am not persuaded that Brown's discharge waseither rooted in or part of a broader economic reduction in force. Schill in histestimony did not attempt specifically to tie in Brown's discharge with the economicreduction in force he says he orderedAnd Sanders testified that Schill instructedhim to effect economies and a reduction in force "probably a week or two" afterthe crane incident referred to above. If so, this would fix the time on a date afterBrown's discharge.Moreover, so far as appears, the Respondent neither terminatednor laid off any other employee on the same day or during the same week thatBrown was discharged, except for Caldwell who was fired 2 days later, and he, asthe Board found in the earlier proceeding, was discharged discriminatorily and notfor economic reasons.There is some indication in the record that the Respondentdid discharge some five or six employees who were not replaced, but their termina-tions apparently occurred some 2 weeks or more after Brown's discharge 10Otherfacts present in this record also reflect adversely on the bona fides of Respondent'sclaim that Brown's discharge was part of an economic reduction in force effected bythe Respondent at that particular time.Thus it is undisputed that either immediatelybefore or about the same time that Brown was discharged the Respondent hiredthree college boys as summer employees on a full-time basis." I regard it as sig-nificant too that nothing was said to Brown at the time of his discharge about anyneed to reduce the Respondent's work force. I think that if in fact that were thereason, or one of the reasons, it would have been so stated.12At any rate, even were I to accept the Respondent's claim that Brown's dischargewas part of an economic reduction in force, there would still remain the questionof whether his selection as one of the first, if not indeed the very first, to go was intruth bottomed on the reasons the Respondent now assigns.On all the credibleevidence, I am convinced it was not.The "main reason" advanced by the Respond-ent-tbe asserted crane incident-has already been considered and discredited. Itwas at most a trivial occurrence, and apparently so regarded by the Respondentat the time, as evidenced in part by the Respondent's long delayed reaction.Thefurther reason now given by the Respondent-Brown's alleged continual insubordi-nation to Alsobrooks-is likewise not supported by the evidence I find credible.Quite clearly, Brown's conduct in the crane incident does not reflect insubordination;certainly Alsobrooks did not regard it as such. Sanders testified generally that Brownhad been involved in earlier incidents of insubordination to Alsobrooks.But Sanders'testimony in that regard was unsupported by any specifications of detail. It was,moreover, directly contradicted, not only byBrown,but also by Alsobrooks.Asearlier found, Alsobrooks, who impressed me as a forthright witness, testified that hehad but one occasion to complain about Brown's attitude toward him, and that wassome 6 months before Brown's discharge. Sanders' third stated reason-that Brownwas a "lazy, shiftless worker"-was no more impressive. It is refuted both byyearsFor purposes of decision here, however, I find it unnecessary to resolve this par-ticular factual issue raised by the General Counsel.The findings and conclusions madebelow assume the accuracy of the comptroller's report10The General Counsel adduced evidence to the effect that almost all of those in thegroup subsequently discharged were among those most prominent in union activities andthat except for the most prominent leader who held a skilled job which he alone couldperform, the Respondent eventually terminated all of those most active in union organiza-tional work.However, the General Counsel has asserted no claim in this proceeding thatthe others were discharged for discriminatory reasons, and no inference adverse to theRespondentmaybe drawn from the circumstances just noted11Schell sought to explain the hiring of the summer employees as needed to promote good-will, stating that they were sons of customers of the Respondent.However, Sanders'testimony discloses that none of them was related or owed his hiring to any of the Re-spondent's customers.12 It is noted that when Alsobrooks was let go, several weeks after Brown's discharge, hewas told-as appears from his undisputed testimony-that it was because of an "economiclayoff " SCHILL STEEL PRODUCTS, INC.75Alsobrooks' contrary, and in view view more credible, testimony and, even more con-vincingly, by the numerous wage increases the Respondent gave Brown during hislong period of employment, the penultimate one only 8 months, and the final oneonly 4 months, before Brown's discharge.On all the evidence, I find that the Respondent's discharge action was not in truthmotivated either by the single reason given Brown at the time of his termination orby the several reasons since added.The real reason must accordingly be soughtelsewhere.There can be little doubt that the Respondent was anxious at the time to riditself of Brown for reasons wholly unrelated to Brown's work performance or atti-tude.This is unmistakably shown by Sanders' conversation with Alsobrooks, shortlybefore Brown's discharge, wherein Sanders declared that he "had to let [Brown] go,"inquired as to whether Alsobrooks had anything against Brown, and suggested thatAlsobrooks "make [Brown] mad so that [Sanders] would have a reason to fire him."An employer desirous for legitimate reasons of ridding himself of an employee heconsiders undesirable has no need to search fora possiblereason or to seek to manu-facture an incident that might provide a colorable basis for such action.The circum-stances thus strongly suggest an unlawful motivation.Absent any other plausibleexplanation, the key to the Respondent's true motivation, I am persuaded, is to befound in the Respondent's strong opposition and hostility to union organization atthe time, as more particularly reflected by the Respondent's substantially con-temporaneous other unfair labor practices heretofore found by the Board in CaseNo. 23-CA-1445.I am mindful that Sanders, who claims he alone made the discharge decision,denied he then had any knowledge of Brown's union activities or interest and of theabsence of any direct evidence to the contrary.But on the facts of this case I do notregard the absence of such direct evidence fatal to the conclusion I reach.Theprinciple that knowledge of union activities, no less than discriminatory motivation,may be, and often of necessity must be, based upon circumferential evidence, is onefirmly rooted in Board and judicial precedent.13 In the total circumstances of thecase, I find unconvincing both Sanders' claim that he acted entirely on his own andhis denial of knowledge.Sanders' statement to Alsobrooks that he "had to let[Brown] go" indicates that he was being guided by instructions from higher man-agement authority.14And, as found above, there isdirectevidence that membersof the Respondent's supervisory staff, at the lower levels at least, were aware ofBrown's union interest.This alone is sufficient to support a reasonable inference,particularly in a plant the size of the Respondent's, that similar knowledge also spreadto the notice of higher management.And especially is that so when one also con-siders the active interest displayed by the Respondent in the Union's organizationalactivities as shown by the findings in Case No. 23-CA-1445, including,inter alia,the interrogation of employees (including Brown) as to their union activities andsympathies and the instructions issued by Sanders to supervisors to report to himemployee conversations about the Union.15When to the foregoing circumstancesare added the others outlined above that have been found to support an inferenceof unlawful motivation, particularly the context of antiunion activity in whichBrown's discharge occurred and the Respondent's inability to come forward with anyother plausible and rational explanation for its action, the inference is for me in-escapable that the Respondent must have possessed knowledge of Brown's unionactivities and have acted on that premise I so find.I conclude that the General Counsel has proved by a fair preponderance of credibleevidence the complaint's allegations relating to the discriminatory discharge ofWilburn Brown.C. The refusal to bargain(1)On May 21, 1962, the Union filed a representation petition in Case No.23-RC-1917.After a hearing, the Regional Director for the Twenty-third Region,on July 13, 1962, issued a Decision and Direction of Election, finding,inter alia,that13 See, e g,N.L R.B. v Link-Belt Company,311 U.S 584, 602, F. WWoolworth Com-pany v. NLRB.,121 F. 2d 65'8, 660(C A. 2) ; Wiese Plow Welding Co , Inc,123 NLRB616, 618.14 It is noted that Schill in his testimony did not specifically deny knowledge of Brown'sunion interest15 Sanders' testimony that his only knowledge of union activities was derived from therepresentation petition the Union filed, and that the "only time" he ever talked to Schillabout the Union was on the morning the Respondent received a copy of the representationpetition, appears to me on its face incredible in the light of the Respondent's pronouncedanitiunlon activities. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe following employees of the Respondent constitute a unit appropriate for thepurposes of collective bargaining within Section 9(b) of the Act:All production and maintenance employees employed by the Respondent atitsHouston, Texas, establishment, including truckdrivers and plant clericals,but excluding office clerical employees, professional employees, guards, watch-men, and supervisors as defined in the Act.On July 20, 1962, after denial of a motion for reconsideration, the Respondent filedwith the Board a request for review of the said decisions.16The request was deniedon August 10, 1962. Thereafter, on August 23, 1962, the Regional Director con-ducted an election among the Respondent's employees in the appropriate unit de-scribed above.A majority of the eligible voters cast their ballots for representationby the Union.On August 31, 1962, the Regional Director issued a certification ofrepresentation, certifying the Union as the exclusive representative of all employeesin the aforesaid appropriate unit for the purposes of collective bargaining, withinthe meaning of Section 9 (a) of the Act.On September 4, 1962, the Union by letter requested relevant wage and otherinformation required by it to prepare a contract proposal.The Respondent con-strued the Union's letter, correctly, as a demand upon the Respondent to recognizeand bargain with the Union as the certified representative of its employees in theunit found appropriate by the Board.On September 18, 1962, the Respondentnotified the Union that it was declining to comply with the Union's demand.TheRespondent assigned as its only reason that it deemed the Board's certification "illegaland contrary to law for the reason that it does not pertain to a unit of this company'semployees which is appropriate for the purposes of collective bargaining."(2)The Respondent's refusal to recognize and bargain with the Union as aforesaidresulted in the filing of unfair labor practice charges by the Union against the Re-spondent, docketed as Case No. 23-CA-1498. Based upon such charges, the Gen-eral Counsel issued a complaint in that case on November 6, 1962, alleging that theRespondent had violated Section 8(a)(5) and (1). In its original answer, filedNovember 13, 1962, the Respondent defended solely on the alleged ground that theemployee bargaining unit as certified by the Board was inappropriate.However,in an amended answer filed on November 29, 1962, the Respondent alleged as anadditional defense that the Board's election and certification in Case No. 23-RC-1917were invalid and unlawful because its request for review of the Regional Director'sdecision in that case had, contrary to the provisions of Section 3(b) of the Act,been delegated to, considered and ruled upon by only one member of the Board.On December 14, 1962, the Board, with all five members participating, issued aruling on reconsideration of the Respondent's request for review in Case No.23-RC-1917 that had been denied on August 10. The ruling on reconsiderationstated that the Board had "been administratively advised that the Employer hasquestioned the Board's action in denying [the] aforementioned Request for Review"and in the circumstances had "decidedsua sponteto reconsider [that] Request." 17Following issuance of the Board's ruling on reconsideration, the Union, underdate of December 19, 1962, repeated its demand that the Respondent recognizeand bargain with it as the certified bargaining agent for employees in the appropriate1eThe Respondent contended then as it does now that the unit found was inappropriatebecause it was limited to employees of its Houston facility and failed to Include its em-ployees at its Dallas and Odessa, Texas, and Tulsa, Oklahoma, branches.17At the hearing, the Respondent contended,inter alia,in a motion to strike and dis-miss the complaint herein, that the Board-assertedly in violation of Section 5(c) of theAdministrative Procedure Act-was led to reconsider the request for review as a resultof "advice and suggestions" to the Board "by the Assistant Regional Director of theTwenty-third Region and/or by other officers and employees engaged by the GeneralCounsel of the Board In investigative functions in the instant matter."The "advice andsuggestions" were stated to be to the effect that the Respondent had interposed as a defenseto the 8(a) (5) allegations that the Board had failed properly to consider the request forreview in Case No 23-RC-1917, and that the request for review should therefore be re-considered by at least a three-man panel of the Board in order to "obviate" the Respond-ent's defenseFor the stated purpose of proving that contention, the Respondent servedsubpenas upon the Assistant Regional Director, an Assistant General Counsel, and theBoard's Associate Executive Secretary.At the hearing, the subpenas were quashed uponmotion of the General Counsel in accordance with the provisions of Section 102 118 of theBoard's Rules and Regulations.After the quashing of the subpenas, the Respondent madean offer of proof in support of its contention to the same general effect as set out above,but adduced no evidence on the basis of which factual findings may be made. SCHILL STEEL PRODUCTS, INC.77unit as found by the Board. The Respondent, by letter dated January 4, 1963, againdeclined to honor the Union's certification on the stated ground that it consideredthe unit certified by the Board "not appropriate for the purposes of collective bar-gaining."The Respondent declared its intention "to seek review of the appropriateunit question in the United States Court of Appeals."(3)The parties stipulated, and it is found, that on or about February 16 andMarch 6, 1963, the Respondent, unilaterally and without prior consultation with,or notification to the Union, granted wage increases to an unspecified number of itsemployees in the certified bargaining unit.(4)As appears from the factual findings made above, the Respondent predicatesits admitted refusal to recognize and bargain with the Union basically on the assertedground that the plantwide production and maintenance unit, confined to its Houston,Texas, establishment, for which the Union was certified in Case No. 23-RC-1917, isan inappropriate bargaining unit.It insists that the only appropriate unit is acompanywide one, embracing also its employees situated at its branch warehousesin other distant cities.The Respondent's contentions in that regard, however, werefully presented to and considered by the Board in the representation proceeding andwere there rejected.18They are similarly rejected here.As an added defense, theRespondent attacks the Board's certification in Case No. 23-RC-1917 on the statedground that the Board did not pass on its initial request for review in compliancewith Section 3(b) of the Act.Assumingarguendo,however, that this might haverendered the Board's original certification defective, it is quite clear that the defectwas cured by the full Board's subsequent reconsideration of the Respondent's re-quest for review.19On the basis of all the evidence, it is concluded and found, as alleged in thecomplaint, that at all times since September 18, 1962, the Respondent has refusedto bargain collectively with the Union as the exclusive collective-bargaining repre-sentative of all employees in the unit which the Board in the representation pro-ceeding found, and which I here likewise find, to be appropriate for the purposes ofcollective bargaining within the meaning of 9(b) of the Act.This perhaps addslittle to the finding already made, but it is further found, as also alleged in thecomplaint, that the Respondent likewise violated Section 8(a)(5) by bypassing theUnion as the exclusive bargaining agent and unilaterally granted wage increases toemployees on February 6, 1963.11The Respondent in the instant proceeding offered no new evidence to show any changeof circumstancesThe only item of evidence it did offer was a letter dated July 5, 1962,addressed by the Union to the Regional Director, with a copy to the Respondent, whereinthe Union advised the Regional Director that it had "no objection to proceeding to an elec-tion on a companywide basis or a single plant unit basis " That letter predated theDecision and Direction of Election and was available to the Respondent prior to its motionto the Regional Director for reconsideration and its subsequent request for review to theBoardIt obviouslywas not consideredof sufficient import by the Regional Director toalter the unit findingmade, nor isit so considered here.1eThe Respondent in its brief also presses its contention, earlier noted, with regard tothe alleged violation of Section 5(c) of the Administrative Procedure Act, and renews itsmotion made at the hearing to dismiss the substantive 8(a) (5) allegations of the com-plaint on that groundThe Respondent's renewed motion is denied.The record as itstands contains no factual predicate for the Respondent's motion.All we have is an offerof proof which, contrary to the Respondent's assertion, may not be considered, even inthe particular circumstances of this case, as the equivalent of proof itselfHowever, evenif it be assumed that the Respondent could prove what it has offered to prove, I would finditsmotion without substanceFor one thing, the asserted violation of Section 5(c) of theAdministrative Procedure Act involves at most an entirely collateral administrative matter,neither germane to the substantive merits of the Respondent's alleged unfair labor practiceviolation nor litigable in the instant complaint proceeding.Further, assuming the factsthe Respondentasserts,I am unable to agree that any violation of 5 (c) of the Administra-tive Procedure Act is involved.Section 5 of the Administrative Procedure Act, by itsexpress terms, excepts from its scope agency proceedings involving "the certification ofemployee representatives."The advice and suggestions complained of by the Respondent,if they occurred, quite clearly were directed to the correction of a possible procedural de-fect in Case No 23-RC-1917, a proceeding involving "the certification of employee repre-sentatives."There was no commingling of prosecutive and judicial functions in the sensecondemned by 5(c)At any rate, the Respondent is scarcely in a position to complain ofsubstantive prejudice when the only effect of what it says was done was to obtain for itthe kind of review it claims it was entitled to but did not got in the first 1l9ce. 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. The strike as an unfair labor practice strikeBeginning on March 11, 1963, employees of the Respondent in the certified bar-gaining unit described above engaged in a union-sponsored strike.The uncontro-verted evidence discloses that the strike was called and conducted because of theRespondent's refusal to recognize, meet, and negotiate with the Union, and that itwas so advertised to the public through leaflets distributed by pickets.The strikeended on the morning of April 4, 1963, some 12 days before the commencementof the hearing in this case.20The complaint alleges that the aforesaid strike was caused and prolonged bythe Respondent's unfair labor practices.The proof supports a finding to that effect.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with its operations described in'section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices violativeof Section 8(a)(1), (3), and (5) of the Act, I shall recommend that it cease anddesist therefrom and take certain affirmative action designed to effectuate the policiesof the Act.Itwill be recommended that the Respondent offer employee Wilburn H. Brownimmediate and full reinstatement to his former or a substantially equivalent position,without prejudice to his seniority and other rights and privileges. and make himwhole for any loss of earnings he may have suffered by reason of the discriminationagainst him, by payment to him of a sum of money equal to that which he wouldhave earned as wages from the date of the discrimination against him to the date ofthe offer of reinstatement, less interim earnings, in a manner consistent with Boardpolicy as set out in F. W.Woolworth Company,90 NLRB 289. Interest on backpayshall be computed in the manner set forth inIsisPlumbing & Heating Co.,138NLRB 716.It has been found that the strike, which began on March 11, 1963, was caused bythe Respondent's unlawful refusal to bargain with the Union.The strikers, there-fore,were entitled to reinstatement, upon application, irrespective of whether ornot their positions were filled by the Respondent.Accordingly, in order to effectuatethe policies of the Act,21 it will be recommended that the Respondent, upon applica-tion, offer reinstatement to their former or substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges, to all employees, if anythere be, who engaged in the strike beginning on March 11, 1963, and who havenot heretofore been offered such reinstatement,22 dismissing, if necessary, any em-ployees hired after March 11, 1963, to replace the striking employees. It will furtherbe recommended that the Respondent make whole those strikers entitled to rein-statement for any loss of pay they have suffered or may suffer by reason of theRespondent's refusal, if any, so to reinstate them, by payment to each of them ofa sum of money equal to that which he would have earned as wages during theperiod from 5 days after his application to return to work to the date of the Re-spondent's offer of reinstatement, less interim earnings, in a manner consistent withBoard policy set out in F.W. Woolworth Company,90 NLRB 289 Interest onbackpay shall be computed in the manner set forth inIsis Plumbing & Heating Co,13 8 NLRB 716.Itwill also be recommended that the Respondent, upon request, bargain withthe Union as the statutory representative of the Respondent's employees in the ap-propriate unit as found by the Board in Case No. 23-RC-1917, and, if an under-standing is reached, embody such understanding in a signed agreement.20There was some question at the hearing as to whether all striking employees had upto that time been reinstated to their former positionsThat question, however, was notlitigated at the hearing.21See, e g ,City Packing Company and Trinity Packing Company,98 NLRB 1261;Wheeling Pipe Line, Inc,111 NLRB 244, 262;Tom Thumb Stores, Inc,123 NLRB833, 83522This is a matter to be determined upon compliance under the usual procedures per-taining thereto. SCHILL STEEL PRODUCTS, INC.79It will be further recommended, in view of the nature of the unfair labor practicestheRespondent has engaged in, as found in this proceeding and in Case No.23-CA-1445, that the Respondent cease and desist from infringing in any mannerupon the rights guaranteed employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2. The Union is a labor organization within the meaning of the Act.3. By discriminating in regard to the hire and tenure of employment of Wilburn H.Brown, thereby discouraging membership in the Union, the Respondent has engagedin unfair labor practices within the meaning of Section 8(a)(3) and (1) of theAct.4.All production and maintenance employees employed by the Respondent at itsHouston, Texas, establishment, including truckdrivers and plant clericals, but ex-cluding office clerical employees, professional employees, guards, watchmen, andsupervisors as defined in the Act, constitute a unit appropriate for the purpose of col-lective bargaining within the meaning of Section 9(b) of the Act.5.The Union at all times since August 23, 1962, has been, and now, is the ex-clusive representative of the Respondent's employees in the aforesaid appropriateunit for the purposes of collective bargaining within the meaning of Section 8(a) (5)of the Act.6.By refusing on and after September 18, 1962, to bargain collectively withthe Union as the aforesaid exclusive representative, and by unilaterally and withoutconsultationwith or notification to the Union changing existing wage rates ofemployees in the aforesaid appropriate bargaining unit, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a) (5) and(1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and (7) of the Act.8.The strike engaged in by employees in the appropriate bargaining unit betweenMarch 11 and April 4, 1962, was an unfair labor practice strike.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law, it is recom-mended that the Respondent, Schill Steel Products, Inc., its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Discouraging membership in United Steelworkers of America, AFL-CIO, orin any other labor organization, by discharging, refusing to reinstate, or in any othermanner discriminating against employees in regard to their hire or tenure of employ-ment or any term or condition of employment.(b) Refusing to bargain collectively with United Steelworkers of America, AFL-CIO, as the duly certified exclusive bargaining representative of its employees in thefollowing appropriate unit:All production and maintenance employees employed by the Respondent atitsHouston, Texas, establishment, including truckdrivers and plant clericals,but excluding office clerical employees, professional employees, guards, watch-men, and supervisors as defined in the Act.(c) Granting any wage increase or otherwise altering the terms and conditions ofemployment of any employees in the above unit without prior notification to, con-sultation, and, if requested, bargaining with the Union with respect thereto.(d) In any other manner interfering with, restraining, or coercing its employees inthe exercise of their right to self-organization, to form labor organizations, to joinor assist the above-named Union or any other labor organization, to bargain collec-tively through representatives of their own choosing, to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection, or torefrain from any and all such activities.2. Take the following affirmative action which I find will effectuate the policies ofthe Act:(a)Offer Wilburn H. Brown immediate and full reinstatement to his formeror a substantially equivalent position, without prejudice to seniority or other rightsand privileges, and make him whole for any loss of earnings suffered by reason of 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe discrimination against him,in the manner set forth in the section above entitled"The Remedy."(b)Upon request,bargain collectively with United Steelworkers of America,AFL-CIO,as the exclusive representative of all employees in the appropriate unit withrespect to rates of pay, wages, hours of employment,and other conditions of employ-ment, and, if an understanding is reached,embody such understanding in a signedagreement.(c) Upon application,offer reinstatement to their former or substantially equivalentpositions,without prejudice to their seniority or other rights and privileges, to allthose employees who engaged in the strike beginning on March 11,1963, and whohave not heretofore been duly offered such reinstatement,dismissing,if necessary, anyperson hiredby theRespondent on or after that date,and make them whole, in themanner set forth in the section of this report entitled"The Remedy,"for any lossof pay they have suffered or may suffer by reason of the Respondent's refusal, if any,to reinstate them.(d) Preserve and, upon request,make available to the Board or its agents, forexamination and copying,all payroll records,social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due and the right to reinstatement under the terms of the Recom-mended Order.(e)Post at its plant in Houston,Texas, copies of the attached notice marked"Appendix."23Copies of said notice,to be furnished by the Regional Director forthe Twenty-third Region,shall,after being signed by a representative of the Respond-ent, be posted by the Respondent immediately upon receipt thereof, and be maintainedby it for a period of 60 consecutive days thereafter,in conspicuous places, includingall places where notices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices are not altered,defaced, orcovered by any other material.(f)Notify the Regional Director for the Twenty-third Region,in writing,within20 days from the receipt of this Intermediate Report and Recommended Order,what steps it has taken to comply herewith 2423 In the event that this Recommended Order be adopted by the Board, the words "A De-cision and Order" shall be substituted for the words "The Recommended Order of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the wards "A Decisionand Order."21 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 daysfrom the di to of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act,as amended,we hereby notify our employees that:WE WILL NOTdiscouragemembership in United Steelworkers of America,AFL-CIO,or any other labor organization,by discharging or refusing to re-instate any of our employees,or in any manner discriminating in regard to theirhire or tenure of employment,or any term or condition of employment.WE WILL NOTgrant any wage increase or otherwise alter the terms and con-ditions of employment of any employee in the appropriate unit described below,without prior notification to, consultation,and, if requested,bargaining withthe aforesaid Union.WE WILL NOTin any other manner interfere with,restrain,or coerce ouremployees in the exercise of their right to self-organization,to form labor or-ganizations,to join or assist the above-named or any other labor organization,to bargain collectively through representatives of their own choosing,to engagein concerted activities for the purpose of collective bargaining or other mutualaid or protection,and to refrain from any and all such activities.WE WILLoffer to Wilburn H. Brown immediate and full reinstatement tohis former or a substantially equivalent position,without prejudice to his senior-ity and other rights and privileges,and make him whole for any loss of paysuffered as a result of the discrimination against him. THE WEST SIDE LUMBER CO., ETC.81WE WILL bargain collectively,upon request,with the above-named Union asthe exclusive representative of all employees in the bargaining unit describedbelow with respect to rates of pay, hours of employment,and other conditionsof employment,and, if an understanding is reached,embody such understandingin a signed agreement.The bargaining unit is:All production and maintenance employees employed by us at our Hous-ton,Texas,establishment,including truckdrivers and plant clericals, butexcluding office clerical employees,professional employees,guards, watch-men, and supervisors as defined in the Act.WE WILL, upon their application,offer reinstatement to their former or sub-stantially equivalent positions,without prejudice to their seniority or otherrights and privileges,to all our employees in the above bargaining unit, if anythere be, who engaged in the strike beginning on March 11,1963, and who havenot heretofore been duly offered such reinstatement,and make them whole forany loss of pay suffered as a result of our refusal,if any, to reinstate them uponsuch application.All our employees are free to become, remain,or refrain from becoming or re-maining members of United Steelworkers of America,AFL-CIO,or any other labororganization.SCHILL STEEL PRODUCTS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE: We will notify any of the above-mentioned employees presently servingin the Armed Forces of the United States of their right to full reinstatement uponapplication in accordance with the Selective Service Act and the Universal MilitaryTraining and Service Act of 1948, as amended,after discharge from the ArmedForces.Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 6617Federal Office Building, 515 Rusk Avenue,Houston 2,Texas, Telephone No. Capitol8-0611,Extension 271, if they have any question concerning this notice or com-pliance with its provisions.The West Side Lumber Co., the F.A. Requarth Co., the PeterKuntz Lumber Company,the Kuntz Johnson Lumber Com-pany, PetitionerandGeneral Truck Drivers,Chauffeurs, Ware-housemen and Helpers Local UnionNo. 957,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America IThe West Side Lumber Co., the F.A. Requarth Co., the PeterKuntz Lumber Company,PetitionerandMillmen's Local 684,United Brotherhood of Carpenters and Joiners of America,AFL-C10.2Cases Nos. 9-RM-259, 9-RM-262, 9-RM-363, 9-RM-9365, 9-RM-260, 9-RM-9261, and 9-RM-264. August 00, 1963DECISION AND ORDER CLARIFYING CERTIFICATIONSOn May 23, 1961,in Cases Nos.9-RM-259, 9-RM-262, 9-RM-263,and 9-RM-265,theTeamsterswas certified as the collective-bargaining representative for a multiemployer unit of all truck-Herein called Teamsters.2 Herein called Carpenters.144 NLRB No. 14.